Citation Nr: 0728391	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss had its onset in 
service.

2.  The veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

In this case, the veteran claims that he developed hearing 
loss and tinnitus in both ears as a result of noise exposure 
while on active duty from January 1944 to April 1946.  He 
explained that he was exposed to significant noise while 
working as a radio operator, especially while copying 
international Morse code on a daily basis without using 
hearing protection.  He also indicated that he was exposed to 
a great deal of noise from welding, drilling, and from 
machines in the engine room while aboard a salvage repair 
ship in service.

The veteran's service medical records make no reference to 
either hearing loss or tinnitus.  The Board notes, however, 
that audiometric testing was not performed at any time during 
service.  Instead, whispered voice testing performed during 
his separation physical examination in April 1946 was 15/15 
bilaterally.  Thus, neither hearing loss nor tinnitus was 
noted at separation.  

Even though disabling hearing loss may not be demonstrated at 
separation, however, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the record shows that the veteran has a current 
hearing loss disability for VA purposes as well as tinnitus 
as a result of inservice noise exposure.  An audiological 
evaluation performed by VA in March 2000 revealed a hearing 
loss disability for VA purposes.  Audiometric testing in the 
right ear revealed a 25-decibel loss at the 500 Hz level, a 
30-decibel loss at the 1000 and 2000 Hz levels, a 40-decibel 
loss at the 3000 Hz level, and a 55-decibel loss at the 4000 
Hz level.  Testing in the left ear revealed a 35-decibel loss 
at the 500 Hz level, a 30-decibel loss at the 1000 Hz level, 
a 60-decibel loss at the 2000 Hz level, and a 50-decibel loss 
at the 3000 and 4000 Hz levels.  The veteran also reported 
tinnitus.  The audiologist also noted: "There is a history 
of military and industrial noise exposure."  (Emphasis 
added).

Based on the foregoing, the record appears to contain medical 
evidence both for and against the veteran's claim that his 
bilateral hearing loss and tinnitus had their onset in 
service.  On one hand, the Board notes that hearing loss and 
tinnitus were first noted many years after service.  On the 
other hand, audiometric testing was never performed in 
service, and a VA audiologist apparently attributed the 
veteran's hearing loss disability and tinnitus to both 
military and industrial noise exposure.  

In adjudicating this claim, the Board must consider the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that it is at least as likely as 
not that the veteran's bilateral hearing loss and tinnitus 
were incurred in service.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for bilateral hearing 
loss and tinnitus is granted.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


